Citation Nr: 0615944	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  01-04 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
left knee instability.

2.  Entitlement to an evaluation in excess of 20 percent for 
left knee arthritis for the period from July 27, 2001, 
forward.

3.  Entitlement to an evaluation in excess of 10 percent for 
left knee arthritis for the period from April 21, 1997 to 
July 26, 2001.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active military service from May 1976 to 
October 1976, and from October 1977 to May 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the 
above Department of Veterans Affairs (VA) Regional Office 
(RO), which granted service connection for disabilities of 
the left knee and low back, secondary to service-connected 
pes planus, and assigned separate 10 percent evaluations for 
those disorders effective from April 1997.  As will be 
explained herein, increased evaluations for both conditions 
were subsequently granted.

In January 2005, a Travel Board hearing was held at the RO 
before the undersigned Veterans Law Judge.  A transcript is 
of record.

This case was previously before the Board in April 2005, at 
which time the Board granted a 60 percent evaluation for the 
veteran's low back disorder and remanded his left knee 
disorders (service connected left knee arthritis and 
instability, separately evaluated) for additional evidentiary 
development.  The development requested in the Board's 2005 
remand has been completed.




FINDINGS OF FACT

1.  The competent and probative evidence of record shows that 
the veteran's service-connected left knee disorder manifests 
no indication of subluxation, and shows slight instability.  

2.  His left knee arthritis is currently manifested by 
limitation of flexion to 60 degrees (50 degrees on repetitive 
motion), limitation of extension to -10 degrees, and active 
and passive extension of 0 degrees, with pain and slightly 
reduced range of motion (flexion) on repetitive motion.  X-
ray films show degenerative arthritis.  

3.  From April 1997 to July 26, 2001, the veteran's left knee 
arthritis was manifested by a nearly full range of motion 
(noncompensable), with pain and degenerative changes.  

4.  Additional functional impairment/loss of motion 
attributable to pain (but not attributable to fatigue or 
weakened movement), is demonstrated, but not to any 
significant degree.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for subluxation or instability of the left knee have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 
5257 (2005).

2.  The criteria for an evaluation in excess of 20 percent 
for degenerative joint disease of the left knee have not been 
met at any time from July 27, 2001, forward.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5260, 5261 (2005).

3.  The criteria for an evaluation in excess of 10 percent 
for degenerative joint disease of the left knee were not met 
at any time from April 21, 1997, to July 26, 2001.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5260, 5261 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on a claim for VA benefits.  In the 
present case, the initial rating decision which is the basis 
for this appeal was issued many years before the VCAA was 
enacted; however, as will be discussed, the veteran has been 
provided a substantial and adequate amount of notice 
pertaining to VA's duty to assist him in his claim.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In a June 2005 letter, the RO informed the veteran of its 
duty to assist him in substantiating his claims under the 
VCAA, and the effect of this duty upon his claims.  In 
addition, the veteran was advised, by virtue of a detailed 
February 2005 statement of the case (SOC), and by 
supplemental statements of the case (SSOCs) (April 2003 and 
November 2005) issued during the pendency of this appeal, of 
the pertinent law, and what the evidence must show in order 
to substantiate his claims.  We therefore believe that 
appropriate notice has been given in this case.  Further, the 
claims file reflects that the November 2005 SSOC contained 
the new duty-to-assist regulation codified at 38 C.F.R. 
§ 3.159 (2005).  See Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).  As the Federal Circuit Court has recently 
stated, it is not required "that VCAA notification must 
always be contained in a single communication from the VA."  
Mayfield, supra, at 1333.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  The increased 
rating claims are being denied, and the currently assigned 
effective dates have not been challenged by the veteran.  
Moreover, as required by law, the Board has considered staged 
ratings as to the left knee arthritis claim, pursuant to the 
holding in the case of Fenderson v. West, 12 Vet. App. 119 
(1999).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002 & 
Supp. 2005).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual Background

In a May 1999 rating decision, the RO granted service 
connection for a left knee disorder (degenerative joint 
disease - DJD), secondary to service-connected pes planus, 
for which a 10 percent evaluation was assigned effective from 
April 1997.  That determination was appealed.

A VA examination of January 1998 revealed active flexion to 
100 degrees, and full extension.  Minimal synovial effusion 
and mild laxity were also noted.  X-ray films of April 1998 
showed some narrowing of the medial joint space of the left 
knee. 

On VA examination in December 1998, range of motion was from 
0 to 135 degrees.  Anterior drawer testing revealed some 
laxity.

A VA examination of the joints was conducted in July 2001.  
At that time, the veteran reported that he had suffered a 
left knee ACL (anterior cruciate ligament) tear that was 
surgically corrected in 1995.  He complained of knee pain 
since that time, as well as symptoms including weakness, 
stiffness, swelling, instability, giving way, locking, and 
fatigability.  The veteran reportedly did not use a cane, 
braces or corrective shoes.  He reported that he had last 
worked in 1995 and was unemployed due to his knee problems in 
that he could not walk, lift, or climb without pain.  

Physical examination revealed no tenderness and no objective 
evidence of painful motion, edema, effusion, weakness, 
tenderness, redness, heat, or abnormal/guarded movement.  
There was mild instability of the left knee.  Gait was 
normal, and there were no functional limitations on standing 
or walking.  There was no evidence of ankylosis.  Range of 
motion testing revealed that extension was 20 degrees from 
0 degrees and flexion was from 20 to 50 degrees.  A diagnosis 
of status post ACL repair of the left knee, with chronic left 
knee sprain and tendonitis, was made.  

A May 2002 VA examination report (with corrections made in 
August 2002) discloses that the veteran again complained of 
constant pain in the left knee since the 1995 surgery, as 
well as symptoms including weakness, stiffness, swelling, 
instability, giving way, locking, and fatigability, 
interfering with his ability to walk and stand.  The veteran 
reportedly did not use a cane, crutches, braces, or 
corrective shoes.  He denied having symptoms of dislocation 
or subluxation, but reported that any walking, lifting, or 
climbing would cause pain in his left knee.  Physical 
examination revealed minimal swelling and slight tenderness 
of the left knee.  There was no weakness or evidence of 
ankylosis.  Mild instability of the left knee anteriorly was 
noted.  A slight limp favoring the right side was shown.  The 
examiner estimated that flare-ups resulted in about 20 
percent additional impairment.  The diagnoses included 
chronic tendonitis of the left knee and a chronic sprain of 
the left knee, status post acromioclavicular ligament repair 
of the left knee.  

Notations pertaining to the veteran's left knee complaints 
and symptoms made in a November 2002 VA examination report 
(primarily relating to the spine), were essentially the same 
as those documented in May and August 2002.

Range of motion testing conducted in November 2002 revealed 
active range of motion from 0 to 20 degrees and passive 
motion from 0 to 90 degrees.  November 2002 X-ray films of 
the left knee revealed minimal degenerative changes and no 
recent fractures or acute bony changes. 

In a February 2003 rating decision, a 20 percent evaluation 
was granted for DJD of the left knee, effective from August 
2001.  In an April 2003 Decision Review Officer's decision, a 
separate 10 percent evaluation for mild instability of the 
left knee was assigned, effective from May 2002.

The veteran presented testimony at a Travel Board hearing 
held before the undersigned Veterans law Judge in January 
2005.  He indicated that he had received VA treatment for his 
knee in November 2004.  The veteran's representative urged 
that an updated VA examination be furnished for the veteran.

VA obtained the veteran's VA medical records dated from 
September 2004 to April 2005.  However, those records pertain 
mainly to treatment from the mental health clinic and for 
chronic back pain, and do not include any treatment, clinical 
findings, or diagnosis relating to the left knee.  

Another examination of the joints was conducted by VA in 
September 2005, and the claims folder was reviewed.  The 
veteran complained of pain, stiffness, and swelling of the 
left knee.  The pain was assessed as 6-7/10 at rest and 8-
10/10 upon walking.  He reported that the knee sometimes 
buckled on prolonged walking and felt weak.  He stated that 
he could walk 4 to 5 blocks and could climb up to 20 steps.  
The veteran reported that he took  pain medication daily.  He 
reported that he did not use a cane, crutches, braces, or 
corrective shoes, although he could possibly use a cane but 
was not allowed to use one because he was incarcerated.  

The examiner reported that the veteran's left knee disorder 
was not productive of episodes of dislocation or recurrent 
subluxation; inflammatory arthritis, or constitutional 
symptoms.  The examiner noted that the veteran had not worked 
since the 1995 left knee surgery, but commented that this was 
not related to the knee alone, since there were also 
significant back problems.  The examiner noted the veteran's 
complaints of increased pain and stiffness on repetitive 
movement, but could not describe additional functional 
limitation in terms of degrees.

Clinical evaluation revealed that the veteran could walk 
without assistive devices, with pain, due to both the knee 
and back disabilities.  There was no indication of 
inflammation, redness, or effusion of the knee.  Range of 
motion testing of the left knee revealed active and passive 
extension of 10 degrees.  Active flexion was to 60 degrees 
and passive flexion was to 80 degrees, with evidence of 
painful motion.  On repetitive motion, active and passive 
extension was 0 degrees, active flexion was 50 degrees, and 
passive flexion was 60 degrees, with complaints and visible 
evidence of pain.  The examiner explained that the additional 
loss of motion was due to pain, and not to weakened movement 
or fatigue.  Varus and valgus testing of the left knee 
revealed pain in the joint line.  Drawer and Lachman's 
testing of the left knee revealed a motion of 10 mm 
anteriorly, suggesting mild instability.  McMurray's testing 
revealed no instability.  X-ray films of the left knee showed 
post-surgical changes and degenerative arthritis.  In 
conclusion, a diagnosis of status post ACL repair and 
reconstruction of the left knee was made.  The examiner 
indicated that there were no flare-ups.

III.  Laws, Regulations and Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities. 38 
C.F.R. Part 4 (2005).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
rating personnel are directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

The veteran is currently rated as 10 percent disabled under 
the criteria of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257 
for other impairment of the knee.  Under DC 5257, recurrent 
subluxation or lateral instability of the knee warrants a 10 
percent disability rating when slight, a 20 percent 
disability rating when moderate, and a 30 percent disability 
rating when severe.  The Board observes that the words 
""slight," "moderate," and "severe" are not defined in 
the Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.  It should also be noted that use of descriptive 
terminology such as "mild" by medical examiners, although 
an element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

In evaluating the veteran's claim, the Board notes that, on 
examination in 2005, various stability tests were undertaken, 
some of which, such as the McMurray sign, was negative for 
instability.  However, the drawer test and Lachman's test 
were indicative of mild instability.  Previously, a 2002 VA 
examination report had also documented a finding of mild 
instability of the left knee, anteriorly.  From 2001 to 2005, 
the veteran has reported that he does not use a cane, braces, 
crutches, or corrective shoes, although most recently in 2005 
he indicated that he thought a cane might be helpful.  The 
Board is unable to locate any objective medical evidence 
documenting that the left knee instability (noted in 2002 and 
2005) is any more than mild.  Based upon the foregoing, the 
Board finds that the preponderance of the evidence is against 
a finding that the veteran's left knee has any more than 
slight instability, and therefore the currently assigned 10 
percent disability rating is appropriate under DC 5257.  

Service connection is also in effect for left knee arthritis, 
which has been evaluated under DC 5260.  A 10 percent 
evaluation has been assigned from April 21, 1997, to July 26, 
2001, and a 20 percent evaluation has been assigned from July 
27, 2001, forward.  Because the veteran has perfected an 
appeal as to the assignment of the ratings following the 
initial award of service connection, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection and the present.  This could result in 
"staged ratings" based upon the facts found during the 
period in question.  See Fenderson v. West, supra. 

Under DC 5260, a noncompensable rating is warranted for 
flexion limited to 60 degrees, a 10 percent rating is 
warranted for flexion limited to 45 degrees, a 20 percent 
rating is warranted for flexion limited to 30 degrees, and a 
30 percent rating is warranted for flexion limited to 15 
degrees.  Under DC 5261, a noncompensable rating is warranted 
for extension limited to five degrees, a 10 percent rating is 
warranted for extension limited to 10 degrees, a 20 percent 
rating is warranted for extension limited to 15 degrees, a 30 
percent rating is warranted for extension limited to 20 
degrees, a 40 percent rating is warranted for extension 
limited to 30 degrees, and a 50 percent rating is warranted 
for extension limited to 45 degrees.  38 C.F.R. § 4.71a, 
Plate II, indicates that normal flexion of the knee is to 140 
degrees and normal extension of the knee is to zero degrees.

In evaluating the veteran's claim, the Board notes that in 
September 2005, he demonstrated flexion of 60 (active) and 80 
(passive) degrees, which is noncompensable under DC 5260, and 
extension to -10 degrees (active and passive), which warrants 
a noncompensable (zero percent) rating under DC 5261.  Even 
having considered the range of motion findings from 2005 
based on repetitive motion (50 degrees flexion and 60 degrees 
passive), an evaluation in excess of 20 percent is not 
warranted.  Previous motion testing of November 2002 revealed 
flexion of 20 (active) and 90 (passive) degrees; which would, 
at best, warrant the currently assigned 20 percent 
evaluation, but no more.  Flexion limited to 15 degrees, such 
as would warrant a 30 percent evaluation, was not shown in 
2002 or 2005, nor, in fact, has its ever been shown.  

As determined by the RO, the July 2001 range of motion 
findings were so inconsistent with  range of motion findings 
made both previously and subsequently that those findings 
were not considered for rating purposes, as they were deemed 
"internally inconsistent."  The Board reaches the same 
conclusion, having reviewed the evidence.  Nevertheless, the 
RO elected to give the benefit of the doubt to the veteran 
and grant an increased evaluation of 20 percent for his left 
knee arthritis/limitation of motion, effective from July 27, 
2001, the date of the VA examination report, containing the 
inconsistent range of motion findings, but essentially 
showing the earliest date of an increase in severity.  
Accordingly, a schedular evaluation in excess of 20 percent 
is not warranted under DC 5260, at any time from July 27, 
2001, to the present time.  

A 10 percent evaluation for left knee arthritis/limitation of 
motion is assigned under DC 5260 from April 21, 1997, to July 
26, 2001.  VA examination findings and medical records dated 
prior to that time documented slight limitation of motion 
(noncompensable) with associated degenerative changes.  Here, 
evaluation of the disability under DCs 5260 and 5261 during 
this time period would not produce a rating greater than the 
10 percent that is currently assigned.  Accordingly, there is 
no basis for the assignment of an evaluation in excess of 10 
percent during this time period.

Under the criteria of DC 5010, arthritis due to trauma, 
substantiated by X-ray findings, will be rated as 
degenerative arthritis under DC 5003.  Under DC 5003, 
degenerative arthritis substantiated by X-rays will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic code, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added, under DC 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 20 percent disability rating is warranted with X- 
ray evidence of involvement of two or more major joints or 
two or more minor joint groups, with occasional 
incapacitating exacerbations, and a 10 percent disability 
rating is warranted with
X-ray evidence of involvement of two or more major joints or 
two or more minor joint groups.  Note 1 accompanying DC 5003 
states that the 20 percent and 10 percent ratings based on X-
ray findings will not be combined with ratings based upon 
limitation of motion.  Note 2 states that the 20 percent and 
10 percent ratings based on X-ray findings will not be 
utilized in rating conditions listed under Diagnostic Codes 
5013 to 5024.  38 C.F.R. § 4.71a, DC 5003.

Essentially, the currently assigned 10 and 20 percent 
evaluations for the veteran's left knee arthritis have been 
made based on the findings of degenerative joint disease 
(arthritis), with associated limitation of motion due to 
pain.  

Regulations at 38 C.F.R. §§ 4.40 and 4.45 and the decision in 
DeLuca v. Brown, 8 Vet. App. 202 (1995), require us to 
consider the veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate disability 
evaluation for a disability using the limitation-of-motion 
diagnostic codes.  Within this context, a finding of 
functional loss due to pain must be supported by adequate 
pathology, and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), 
the Board is not required to assign a separate rating for 
pain.

In evaluating the veteran's left knee under the criteria of 
DeLuca, supra, the Board notes that no examiner has found 
that the veteran has additional loss of range of motion which 
would warrant a higher schedular evaluation under DCs 5260 
and 5261, even taking into consideration the veteran's 
documented visible evidence of pain on motion or decreased 
motion on repetitive use.  There was no recent clinical 
finding of swelling, weakness, or fatigability.  Within this 
context, the Board notes that, at the 2002 VA examination, 
the veteran essentially reported that he had flare-ups of 
pain on repetitive motion; yet, in 2005, the VA examiner 
specifically noted that there was no evidence of flare-ups, 
and indicated that any additional loss of motion was due to 
pain on repetitive motion and not to weakened movement or 
fatigue.  Even so, the minimal loss of motion on repetitive 
use was not so significant that it would warrant an increased 
schedular evaluation for limitation of motion.  As a result, 
the Board finds that the preponderance of the evidence is 
against a finding that the veteran demonstrates functional 
limitation due to pain that warrants a rating in excess of 
those currently assigned.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca, supra.

The Board has also considered evaluation of the veteran's 
left knee disability under all other potentially appropriate 
diagnostic codes.  However, he has not been found to have 
ankylosis of the knee, dislocated semilunar cartilage, 
impairment of the tibia and fibula, or genu recurvatum 
(hyperextended knee) during the periods in question.  
Therefore, 38 C.F.R. § 4.71a, DCs 5256, 5258, 5262, and 5263 
to 5291, 5293, and 5294 are not for application.  

In view of the foregoing, the Board finds that the 
evaluations assigned at the time of this decision adequately 
reflect the clinically established impairment experienced by 
the veteran.  As the preponderance of the evidence is against 
the veteran's claims for increased ratings for his left knee 
disability, the benefit-of-the-doubt doctrine is not for 
application, and increased ratings must be denied.  See 38 
U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to an evaluation in excess of 10 percent for left 
knee instability is denied.

Entitlement to an evaluation in excess of 20 percent for left 
knee arthritis for the period from July 27, 2001, forward, is 
denied.

Entitlement to an evaluation in excess of 10 percent for left 
knee arthritis for the period from April 21, 1997, to July 
26, 2001, is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


